     Case 5:18-cv-00725-DSF-ADS Document 15 Filed 06/26/20 Page 1 of 2 Page ID #:761



 1

 2

 3

 4

 5

 6

 7

8                                  UNITED STATES DISTRICT COURT

 9                               CENTRAL DISTRICT OF CALIFORNIA

10    OSCAR SUALEZ,                                  Case No. 5:18-00725 DSF (ADS)

11                                  Petitioner,

12                                  v.               ORDER ACCEPTING
                                                     REPORT AND RECOMMENDATION OF
13    GEORGE JAIME,                                  UNITED STATES MAGISTRATE JUDGE

14                                  Respondent.

15

16           Pursuant to 28 U.S.C. § 636, the Court has reviewed all relevant filings and the

17    Report and Recommendation of the United States Magistrate Judge dated May 12, 2020

18    [Dkt. No. 14].

19           It is ordered that:

20           1.        The United States Magistrate Judge’s Report and Recommendation [Dkt.

21                     No. 14] is accepted;

22           2.        The Petition is dismissed with prejudice; and

23

24
     Case 5:18-cv-00725-DSF-ADS Document 15 Filed 06/26/20 Page 2 of 2 Page ID #:762



 1          3.    Judgment is to be entered dismissing the action.

 2

 3
            IT IS SO ORDERED.
       DATED: June 26, 2020
 4
                                             Honorable Dale S. Fischer
 5                                           UNITED STATES DISTRICT JUDGE
 6

 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                               2
